Citation Nr: 1303071	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-32 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes Department of Veterans Affairs death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1976.  He died in February 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that the appellant is afforded every possible consideration.

The AOJ has denied the claim based on a finding that the appellant and the Veteran were married for less than one year prior to his death.  The record reflects that the appellant and the Veteran engaged in a ceremonial marriage, less than one year prior to his death, in July 2007.  The appellant maintains that they lived together as man and wife for about 30 years prior to his death.  She was divorced from another man in November 2002, although it appears that they were not together for years prior to the divorce.  So, at any rate, she in effect claims that she was the common-law spouse of the Veteran from the date of the divorce forward.  Since the Veteran's death, the appellant has not remarried or has not lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person

The term "surviving spouse" means a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(31) (West 2002); 38 C.F.R. § 3.50 (2012).  For VA death benefits entitlement purposes, the Veteran must have been married to the appellant for over one year or for any period of time if a child was born of the marriage.  38 C.F.R. § 3.54 (2012).  For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued. 38 C.F.R. § 3.1(j) (2012). 

Marriage is established by one of the following types of evidence: (1) Copy or abstract of the public record of marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record. (2) Official report from service department as to marriage which occurred while the veteran was in service. (3) The affidavit of the clergyman or magistrate who officiated. (4) The original certificate of marriage, if VA is satisfied that it is genuine and free from alteration. (5) The affidavits or certified statements of two or more eyewitnesses to the ceremony. (6) In jurisdictions where marriages other than by ceremony are recognized the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived. (7) Any other secondary evidence which reasonably supports a belief by the Adjudicating activity that a valid marriage actually occurred.  38 C.F.R. § 3.205(a) (2012). 

In the absence of conflicting information, proof of marriage which meets the requirements of 38 C.F.R. § 3.205(a) together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(b) (2012).  Where a surviving spouse has submitted proof of marriage in accordance with 38 C.F.R. § 3.205(a) and also meets the requirements of 38 C.F.R. § 3.52, the claimant's signed statement that she had no knowledge of an impediment to the marriage to the Veteran will be accepted, in the absence of information to the contrary, as proof of that fact.  38 C.F.R. § 3.205(c) (2012).

Where an attempted marriage is invalid by reason of legal impediment, the marriage will nevertheless be deemed valid if (a) the marriage occurred one year or more before the veteran died; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the veteran continuously from the date of the attempted marriage until his death; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  38 U.S.C.A. § 103(a) (West 2002); 38 C.F.R. § 3.52 (2012).  The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations, which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a) (2012). 

The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason, which did not show intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken. State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the veteran on issues subsequently involved in the application of this section.  38 C.F.R. § 3.53(b) (2012). 

In this case, as noted, there was a ceremonial marriage in July 2007 and there is a marriage certificate.  The Veteran died less than a year later, in February 2008.  Thus, the Veteran was not married to the appellant for over one year prior to his death and no child was born of the marriage.  See 38 C.F.R. § 3.54.  However, the appellant has indicated, as also advanced by her representative, that she believed that they were common-law man and wife for more than one year prior to the Veteran's death, as they has been together for years prior to the ceremonial marriage.  However, the State of Indiana does not recognize common-law marriages.  Therefore, there is an impediment to such a marriage.  The appellant has not indicated that she was aware of this impediment and continues to endorse that they had a valid common-law marriage.  VA's Office of General Counsel, in VAGCPRECOP 58-91, 56 Fed. Reg. 50151 (1991), concluded that the requirement of a marriage ceremony by a jurisdiction which does not recognize common-law marriage constitutes a "legal impediment" to such a marriage for the purpose of 38 U.S.C.A. § 103(a).  See Colon v. Brown, 9 Vet. App. 104 (1996); Sandoval v. Brown, 7 Vet. App. 7 (1994).  This effectively means that an attempted common-law marriage may be deemed valid for VA purposes, even where not legally recognized in a particular jurisdiction, provided the claimant had no knowledge of that state law legal impediment.  The Board must ascertain, therefore, whether the appellant was in fact aware of the legal impediment and if she lived together with the Veteran, as a married couple, for at least the amount of time to total one year combined with the ceremonial marriage, prior to the Veteran's death, in order to declare that they had a "deemed valid" marriage.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant VCAA notification which pertains to her claim of having a "deemed valid" marriage to the Veteran.

2.  Request that the appellant submit a statement regarding whether she was aware that the State of Indiana does not recognize common-law marriages. 

3.  Request that the appellant submit information showing that she lived with the Veteran as a married couple prior to his death.  In order to establish the time period, the appellant should be asked to submit any records showing that they shared the same address for a period of time of at least one year prior to his death.  She may submit any supporting evidence, such as copies of bills, rental agreement, lease agreement, tax returns, lay statements/affidavits, or any other evidence, which reflect that they had the same address.

4.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record, considering whether there was a "deemed valid" marriage in this case.  If the issue on appeal remains denied, the appellant should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

